DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed July 26, 2022.
Claims 1, 4, 6, 7, 9, 11, 13, 16, 18, and 19 have been amended.  Claims 21-23 have been added.  Claims 5, 12, and 17 have been cancelled.  Claims 1-4, 6-11, 13-16 and 18-23 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection under 35 USC § 102 have been considered but are moot in view of the new grounds of rejection.

Applicant’s argues Haber does not disclose monitor agent code inserted by a test application executing on the client device.  Examiner disagrees.  Column 6 lines 25-35 of Haber disclose in one embodiment, browser agent 332 may be embedded in every web page 400 sent out by web server 300, while in another embodiment each web page 400 sent out by web server 300 may contain scripting code operable to retrieve a browser agent 332 from a specified location and install the browser agent 332 on the client browser 330 receiving the web page 400.  Thus, Haber discloses the browser agent may be embedded in the web page and that the browser agent can be installed by the client browser after receiving the web page.  Combined these disclose monitor agent code inserted by a test application executing on the client device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9, 11, 13-16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0342405 to Mathur (hereinafter “Mathur”) and further in view of US Pat. No. 7849183 to Haber et al. (hereinafter “Haber”).

As to Claim 1, Mathur discloses a method for web page performance measurement, the method comprising: 
initiating, by a web server, measurement of performance of a web page rendered by a client device, the web page comprising a plurality of elements, the plurality of elements comprising at least one Web Component element (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component); 
monitoring, by the web server, performance of the web page based on interaction with the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required)); 
receiving, by the web server, from the client device, one or more performance metrics for each of the plurality of elements of the web page, wherein the one or more performance metrics for each of the plurality of elements of the web page received from the client device are monitored [by agent code executed by the client device] and comprise a list of elements of the plurality of elements of the web page, the list of elements representing navigation through the web page during execution of a test of the web page on the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required). Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component.  Paragraph [0041] of Mathur discloses capturing performance per component of a web page.  Paragraph [0016] of Mathur discloses one or more of historic click/selection interactions within the web page, historic click paths within the web page, and time spent on the web page.  Paragraphs [0033]-[0034] of Mathur); and 
maintaining, by the web server, a set of performance metrics for the web page, the set of performance metrics comprising one or more server-side performance metrics based on the monitoring of the performance of the web page and one or more client-side performance metrics for each of the plurality of elements of the web page received from the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0045] of Mathur discloses the performance metrics, including the EPT metric, the BPT metric, the NPT metric, and the SPT metric.  Paragraph [0034] of Mathur discloses the client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure).
Mathur does not explicitly disclose by agent code executed by the client device.
However, Haber discloses this.  Column 5 lines 40-60 of Haber disclose each client browser 330 may further include one or more browser agents 332A-C (referred to generally as browser agents 332). Browser agents 332 may be lightweight programs executing on client browsers 330, and, in various embodiments, may be written in any of a number of different lightweight cross-platform scripting languages, including Java.TM. or Javascript.TM.. In one embodiment each browser agent 332 may be operable to log information including, but not limited to, the time an associated client browser 330 requests a specific web page, the time the time browser 330 begins to receive the web page, if an end user abandons the web page before the web page completes rendering, at what time the browser 330 finishes rendering the web page, and the color ID associated with the web page. As will be described in further detail below, the logged information may later be correlated with information logged by web server agent 302 and NIC agent 312 to provide a complete picture of interactions between client browsers 330A-C, NIC 254, and web server 300.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the website performance method as disclosed by Mathur, with using agents to measure metrics as disclosed by Haber.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Mathur and Haber are directed toward improving website performance and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Mathur-Haber discloses the method of claim 1, wherein initiating the measurement of performance of the web page comprises: 
receiving, by the web server, a request to initiate the test, the request indicating the web page (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required)); and 
providing, by the web server, the web page to the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required)).

As to Claim 3, Mathur-Haber discloses the method of claim 1, wherein the server-side performance metrics comprises response times measured during execution of a test of the web page on the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required)).

As to Claim 4, Mathur discloses the method of claim 1, wherein the client-side performance metrics comprises response times for each of the plurality of elements of the web page measured by the [monitor agent code executed by] the client device during execution of the test of the web page on client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component.  Paragraph [0041] of Mathur discloses capturing performance per component of a web page.  Column 5 lines 40-60 of Haber).

As to Claim 6, Mathur-Haber discloses the method of claim 1, further comprising performing, by the web server, a replay function using the client-side performance metrics (Paragraph [0034] of Mathur discloses he client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure. At operation 208, the web server 104 may query or otherwise retrieve these usage characteristics related to the user for the web page 302), the replay function recreating at least a portion of the test of the web page and comprising: receiving, by the web server, an indication of a target element of the plurality of elements of the web page, wherein the replay functions recreates navigation to the target element during execution of the test of the web page (Paragraph [0034] of Mathur discloses he client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure. At operation 208, the web server 104 may query or otherwise retrieve these usage characteristics related to the user for the web page 302); 
tracing, by the web server, a route through one or more other elements of the plurality of elements of the web page from the target element to a top-level element of the plurality of elements of the web page using the list of elements from the client-side performance metrics (Paragraph [0034] of Mathur discloses he client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure. At operation 208, the web server 104 may query or otherwise retrieve these usage characteristics related to the user for the web page 302); and 
replaying, by the web server, transitions along the route from the top-level element to the target element (Paragraph [0034] of Mathur discloses he client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure. At operation 208, the web server 104 may query or otherwise retrieve these usage characteristics related to the user for the web page 302).

As to Claim 7, Mathur-Haber discloses the method of claim 1, wherein the list of elements is filtered to comprise only Web Component elements (Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component).

As to Claim 9, Mathur discloses a method for web page performance measurement, the method comprising: 
receiving, by a client device, from a web server, a web page comprising a plurality of elements, the plurality of elements comprising at least one Web Component element (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component); 
[inserting, by a test application executing on the client device, monitor agent code into the web page, wherein the monitor agent code is executed by the client device and causes] the client device to collect the one or more client-side performance metrics for each of the plurality of elements of the web page and provide the one or more client-side performance metrics for each of the plurality of elements of the web page to the web server (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0045] of Mathur discloses the performance metrics, including the EPT metric, the BPT metric, the NPT metric, and the SPT metric.  Paragraph [0034] of Mathur discloses the client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure); and 
executing, by the client device, one or more tests on the web page (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0045] of Mathur discloses the performance metrics, including the EPT metric, the BPT metric, the NPT metric, and the SPT metric.  Paragraph [0034] of Mathur discloses the client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure); 
[executing, by the client device, the monitor agent, wherein the monitor agent] collects one or more client-side performance metrics for each of the plurality of elements of the web page during execution of the one or more tests, wherein the collected one or more client-side performance metrics comprises a list of elements of the plurality of elements of the web page, and wherein the list of elements represents navigation through the web page during execution of a test of the web page on the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component.  Paragraph [0041] of Mathur discloses capturing performance per component of a web page.  Paragraph [0016] of Mathur discloses one or more of historic click/selection interactions within the web page, historic click paths within the web page, and time spent on the web page.  Paragraphs [0033]-[0034] of Mathur. Paragraph [0045] of Mathur discloses the performance metrics, including the EPT metric, the BPT metric, the NPT metric, and the SPT metric.  Paragraph [0034] of Mathur discloses the client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure); and 
providing, by the client device, to the web server, the collected one or more performance metrics for the plurality of elements of the web page (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0045] of Mathur discloses the performance metrics, including the EPT metric, the BPT metric, the NPT metric, and the SPT metric.  Paragraph [0034] of Mathur discloses the client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure).
	Mathur does not explicitly disclose inserting, by a test application executing on the client device, monitor agent code into the web page, wherein the monitor agent code is executed by the client device and causes and executing, by the client device, the monitor agent, wherein the monitor agent.
	However, Haber discloses this.  Column 5 lines 40-60 of Haber disclose each client browser 330 may further include one or more browser agents 332A-C (referred to generally as browser agents 332). Browser agents 332 may be lightweight programs executing on client browsers 330, and, in various embodiments, may be written in any of a number of different lightweight cross-platform scripting languages, including Java.TM. or Javascript.TM.. In one embodiment each browser agent 332 may be operable to log information including, but not limited to, the time an associated client browser 330 requests a specific web page, the time the time browser 330 begins to receive the web page, if an end user abandons the web page before the web page completes rendering, at what time the browser 330 finishes rendering the web page, and the color ID associated with the web page. As will be described in further detail below, the logged information may later be correlated with information logged by web server agent 302 and NIC agent 312 to provide a complete picture of interactions between client browsers 330A-C, NIC 254, and web server 300.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 11, Mathur-Haber discloses the method of claim 9, wherein the client-side performance metrics comprises response times for each of the plurality of elements of the web page measured by the monitor agent code during execution of a test of the web page on client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component.  Paragraph [0041] of Mathur discloses capturing performance per component of a web page).

As to Claim 13, Mathur discloses a system comprising: a processor; and a memory coupled with and reasonably by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to measure web page performance by: 
initiating measurement of performance of a web page rendered by a client device, the web page comprising a plurality of elements, the plurality of elements comprising at least one Web Component element (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component); 
monitoring performance of the web page based on interaction with the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required)); 
receiving from the client device, one or more performance metrics for each of the plurality of elements of the web page, wherein the one or more performance metrics for each of the plurality of elements of the web page received from the client device are monitored [by agent code executed by the client device] and comprise a list of elements of the plurality of elements of the web page, the list of elements representing navigation through the web page during execution of a test of the web page on the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component.  Paragraph [0041] of Mathur discloses capturing performance per component of a web page.  Paragraph [0016] of Mathur discloses one or more of historic click/selection interactions within the web page, historic click paths within the web page, and time spent on the web page.  Paragraphs [0033]-[0034] of Mathur); and 
maintaining a set of performance metrics for the web page, the set of performance metrics comprising one or more server-side performance metrics based on the monitoring of the performance of the web page and one or more client-side performance metrics for each of the plurality of elements of the web page received from the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0045] of Mathur discloses the performance metrics, including the EPT metric, the BPT metric, the NPT metric, and the SPT metric.  Paragraph [0034] of Mathur discloses the client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure).
Mathur does not explicitly disclose by agent code executed by the client device.
However, Haber discloses this.  Column 5 lines 40-60 of Haber disclose each client browser 330 may further include one or more browser agents 332A-C (referred to generally as browser agents 332). Browser agents 332 may be lightweight programs executing on client browsers 330, and, in various embodiments, may be written in any of a number of different lightweight cross-platform scripting languages, including Java.TM. or Javascript.TM.. In one embodiment each browser agent 332 may be operable to log information including, but not limited to, the time an associated client browser 330 requests a specific web page, the time the time browser 330 begins to receive the web page, if an end user abandons the web page before the web page completes rendering, at what time the browser 330 finishes rendering the web page, and the color ID associated with the web page. As will be described in further detail below, the logged information may later be correlated with information logged by web server agent 302 and NIC agent 312 to provide a complete picture of interactions between client browsers 330A-C, NIC 254, and web server 300.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 14, Mathur-Haber discloses the system of claim 13, wherein initiating the measurement of performance of the web page comprises: receiving a request to initiate the test, the request indicating the web page (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required)); and 
providing the web page to the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required)).

As to Claim 15, Mathur-Haber discloses the system of claim 13, wherein the server-side performance metrics comprises response times measured during execution of a test of the web page on the client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required)).

As to Claim 16, Mathur-Haber discloses the system of claim 13, wherein the client-side performance metrics comprises response times for each of the plurality of elements of the web page measured [by the monitor agent code executed] by the client device during execution of a test of the web page on client device (Paragraph [0044] of Mathur discloses the performance metrics determined at operation 210 may include an experience page time (EPT) metric that measures the total time to load a web page as experienced by the user. The EPT metric may be defined as the time from user interaction (e.g., the user clicking on a link or submitting a request for the web page 302) to full loading of the web page 302 on the client device 102.sub.1-102.sub.N (e.g., until no further activity or input from the client device 102.sub.1-102.sub.N, the network 106, and the web server 104 in required).  Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component.  Paragraph [0041] of Mathur discloses capturing performance per component of a web page.  Column 5 lines 40-60 of Haber).

As to Claim 18, Mathur-Haber discloses the system of claim 13, wherein the instructions further cause the processor to perform a replay function using the client-side performance metrics (Paragraph [0034] of Mathur discloses he client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure. At operation 208, the web server 104 may query or otherwise retrieve these usage characteristics related to the user for the web page 302), the replay function recreating at least a portion of the test of the web page and comprising: receiving an indication of a target element of the plurality of elements of the web page, wherein the replay functions recreates navigation to the target element during execution of the test of the web page (Paragraph [0034] of Mathur discloses he client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure. At operation 208, the web server 104 may query or otherwise retrieve these usage characteristics related to the user for the web page 302); 
tracing a route through one or more other elements of the plurality of elements of the web page from the target element to a top-level element of the plurality of elements of the web page using the list of elements from the client-side performance metrics (Paragraph [0034] of Mathur discloses he client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure. At operation 208, the web server 104 may query or otherwise retrieve these usage characteristics related to the user for the web page 302); and 
replaying transitions along the route from the top-level element to the target element (Paragraph [0034] of Mathur discloses he client device 1021 may capture/record click interactions, click paths, and time spent on the web page 302 and report this information (at completion of a session or in a batch after completion of multiple sessions) for storage on the web server 104 in a database or another storage structure. At operation 208, the web server 104 may query or otherwise retrieve these usage characteristics related to the user for the web page 302).

As to Claim 19, Mathur-Haber discloses the system of claim 13, wherein the list of elements is filtered to comprise only Web Component elements (Paragraph [0017] of Mathur discloses the techniques described herein may be extended to any type of web component).

Claims 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur-Haber and further in view of US Pub. No. 2021/0266355 to Mendez et al. (hereinafter “Mendez).

As to Claim 8, Mathur-Haber discloses the method of claim 6.  Mathur-Haber does not explicitly disclose further comprising performing, by the web server, an element replacement process on the web page, the element replacement process comprising: receiving, by the web server, information indicating a location on the web page; identifying, by the web server, a possible target element of the plurality of elements of the web page based on the information indicating the location on the web page; determining, by the web server, whether the identified possible target is attached with a Shadow Document Object Model (DOM); in response to determining the identified possible target is not attached with a Shadow DOM, identifying, by the web server, another possible target element of the plurality of elements of the web page based on the filtered list of elements and determining, by the web server, whether the identified possible target is attached with a Shadow DOM; and in response to determining the identified possible target is attached with a Shadow DOM, replacing, by the web server, the identified possible target.
However, Mendez discloses this.  Paragraph [0058] of Mendez discloses a method implemented by the agent co-browse JavaScript 134 when receiving a DOM change that results in replacing a portion of the DOM that contains a shadow DOM region 204. As shown in FIG. 7, in some cases during a co-browse session 126, all or a portion of the top-level DOM 202 may be replaced on the agent side. One reason this replacement may happen is when there are a large number of incremental updates to the visitor DOM 122 or a portion of the visitor DOM 122, such that it is more efficient for the visitor 110 to send a complete replacement on the co-browse session 126 rather than send a large number of incremental updates. If the replaced portion of the DOM 200 includes a shadow DOM region 204 that is not itself changed (block 700), the elements of the shadow DOM region 204 will need to be restored by the agent co-browse JavaScript 134 after the top level DOM 202 has been replaced.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the website performance method as disclosed by Mathur-Haber, with replacing elements of the Shadow DOM as disclosed by Mendez.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Mathur-Haber and Mendez are directed toward improving website performance and as such it would be obvious to use the techniques of one in the other.

As to Claim 10, Mathur-Haber discloses the method of claim 9.  Mathur-Haber does not explicitly disclose wherein the monitor agent collects the one or more client- side performance metrics for each of the plurality of elements of the web page by: detecting a Document Object Model (DOM) event for an element of the plurality of elements of the web page; obtaining a queue representing a sequence of elements of the plurality of elements of the web page active before the detected DOM event; filtering the obtained queue based on an element type, wherein the filtered queue contains only Web Component elements; and saving the filtered queue as part of the performance metrics for the element for which the DOM event was detected.
However, Mendez discloses this.  Paragraph [0058] of Mendez discloses a method implemented by the agent co-browse JavaScript 134 when receiving a DOM change that results in replacing a portion of the DOM that contains a shadow DOM region 204. As shown in FIG. 7, in some cases during a co-browse session 126, all or a portion of the top-level DOM 202 may be replaced on the agent side. One reason this replacement may happen is when there are a large number of incremental updates to the visitor DOM 122 or a portion of the visitor DOM 122, such that it is more efficient for the visitor 110 to send a complete replacement on the co-browse session 126 rather than send a large number of incremental updates. If the replaced portion of the DOM 200 includes a shadow DOM region 204 that is not itself changed (block 700), the elements of the shadow DOM region 204 will need to be restored by the agent co-browse JavaScript 134 after the top level DOM 202 has been replaced.
	Examiner recites the same rationale to combine used for claim 8.

As to Claim 20, Mathur-Haber discloses the method of claim 6.  Mathur-Haber does not explicitly disclose wherein the instructions further cause the processor to perform an element replacement process on the web page, the element replacement process comprising: receiving information indicating a location on the web page; identifying a possible target element of the plurality of elements of the web page based on the information indicating the location on the web page; determining whether the identified possible target is attached with a Shadow Document Object Model (DOM); in response to determining the identified possible target is not attached with a Shadow DOM, identifying another possible target element of the plurality of elements of the web page based on the filtered list of elements and determining whether the identified possible target is attached with a Shadow DOM; and in response to determining the identified possible target is attached with a Shadow DOM, replacing the identified possible target.
However, Mendez discloses this.  Paragraph [0058] of Mendez discloses a method implemented by the agent co-browse JavaScript 134 when receiving a DOM change that results in replacing a portion of the DOM that contains a shadow DOM region 204. As shown in FIG. 7, in some cases during a co-browse session 126, all or a portion of the top-level DOM 202 may be replaced on the agent side. One reason this replacement may happen is when there are a large number of incremental updates to the visitor DOM 122 or a portion of the visitor DOM 122, such that it is more efficient for the visitor 110 to send a complete replacement on the co-browse session 126 rather than send a large number of incremental updates. If the replaced portion of the DOM 200 includes a shadow DOM region 204 that is not itself changed (block 700), the elements of the shadow DOM region 204 will need to be restored by the agent co-browse JavaScript 134 after the top level DOM 202 has been replaced.
	Examiner recites the same rationale to combine used for claim 8.

As to Claim 21, Mathur-Haber discloses the method of claim 1.  Mathur-Haber does not explicitly disclose wherein the list of elements of the plurality of elements of the web page further represents a hierarchical level of a plurality of hierarchical levels for each element of the plurality of elements.
However, Mendez discloses this.  Paragraph [0068] of Mendez discloses efficiently locate the input elements by querying only within the particular DOM region identified by the hierarchical identification numbering system
Examiner recites the same rationale to combine used for claim 8.

As to Claim 22, Mathur-Haber discloses the method of claim 9.  Mathur-Haber does not explicitly disclose wherein the list of elements of the plurality of elements of the web page further represents a hierarchical level of a plurality of hierarchical levels for each element of the plurality of elements.
However, Mendez discloses this.  Paragraph [0068] of Mendez discloses efficiently locate the input elements by querying only within the particular DOM region identified by the hierarchical identification numbering system
Examiner recites the same rationale to combine used for claim 8.

As to Claim 23, Mathur-Haber discloses the system of claim 13.  Mathur-Haber does not explicitly disclose wherein the list of elements of the plurality of elements of the web page further represents a hierarchical level of a plurality of hierarchical levels for each element of the plurality of elements.
However, Mendez discloses this.  Paragraph [0068] of Mendez discloses efficiently locate the input elements by querying only within the particular DOM region identified by the hierarchical identification numbering system
Examiner recites the same rationale to combine used for claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448